Citation Nr: 1646528	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-44 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for recurrent spontaneous pneumothorax, status post wedge resection, and pleural thickening, right costophrenic angle prior to March 20, 2014.

3.  Entitlement to an evaluation in excess of 50 percent for complex sleep apnea syndrome with recurrent spontaneous pneumothorax, status post wedge resection and pleural thickening, right costophrenic angle, from March 20, 2014.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1970 to January 1974.  Among other awards, the Veteran received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2009 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In the May 2009 rating decision, the RO, in pertinent part, denied a higher than 10 percent evaluation for recurrent spontaneous pneumothorax with status post wedge resection and pleural thickening, right costophrenic angle.  The Veteran has appealed for a higher evaluation.  

In the June 2010 rating decision, the RO, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective December 19, 2008.  The Veteran has appealed for a higher initial evaluation.  

The Veteran and his wife testified before a Decision Review Officer at a January 2010 RO formal hearing and the undersigned Veterans Law Judge at an April 2013 Washington, DC hearing.  Transcripts of these hearings are of record.

During the pendency of the appeal, the RO issued a September 2014 rating decision granting service connection for complex sleep apnea syndrome and assigned a 50 evaluation, effective March 20, 2014.  In an August 2015 rating decision, the RO found clear and unmistakable error in the separate evaluation of complex sleep apnea syndrome, as the Veteran was already service-connected for recurrent spontaneous pneumothorax with status post wedge resection and pleural thickening, right costophrenic angle, and to award a separate rating would be pyramiding.  The RO found that the Veteran should be evaluated for one respiratory disability.  He was thus evaluated for complex sleep apnea syndrome with recurrent spontaneous pneumothorax with status post wedge resection and pleural thickening, right costophrenic angle and continued his 50 evaluation, effective March 20, 2014.  The Veteran continues to appeal for a higher evaluation for his respiratory disability.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In June 2013, the Board, in pertinent part, remanded the issues on appeal for additional development.  The issues on appeal have since been returned for appellate review.  As discussed below, there has not been substantial compliance with the June 2013 remand instructions, so the matter must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of hernia repair surgery has been perfected and certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue to schedule the Veteran's requested Board hearing.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject a subsequent Board decision, if otherwise in order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

In June 2013, the Board, in pertinent part, remanded the increased rating claims for bilateral hearing loss and recurrent spontaneous pneumothorax with status post wedge resection and pleural thickening, right costophrenic angle for additional development, including obtaining new VA examinations and outstanding VA Medical Center (MC) treatment records in Martinsburg and Clarksburg, West Virginia (WV) that had been previously identified in the record, but not associated with the claims file.  However, the Board finds that VA treatment records are still missing from the claims file.  

In a May 2012 supplemental statement of the case (SSOC), the RO, in its list of reviewed evidence, cited a review of Clarksburg, WV VAMC treatment records from January 14, 2009 through October 28, 2011.  To date, those records have not been associated with the claims file.  The record only includes Clarksburg, WV VAMC treatment records from April 1, 1997 to April 28, 1997, October 27, 2006 and July 8, 2010.  

Additionally, in an August 2012 correspondence, the representative, on behalf of the Veteran, discussed that the Veteran had undergone a pulmonary function test on June 3, 2011 at the Martinsburg VAMC, but, despite repeated requests had been unable to obtain the results.  Available Martinsburg VAMC treatment records include a June 7, 2011 VA Pulmonary Diagnostic Study Report providing the conclusions of the pulmonary function testing performed on June 3, 2011; however, the actual test results are not currently in the record.  

As VA treatment records clearly remain missing from the Veteran's claims file, the Board concludes that the AOJ has failed to substantially comply with its June 2013 remand directives.  See Stegall v. West, supra; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, another remand is warranted to obtain those records.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding treatment records that are not currently of record, including Clarksburg, WV VAMC treatment records from January 14, 2009 to October 28, 2011 and June 3, 2011 pulmonary function test results from Martinsburg, WV VAMC.  Associate all records with the claims file.  

2.  The AOJ should review the claims file to ensure that the above records have been associated with the claims file.  

3.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




